DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 04/23/2022.  Claims 1–17 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processing hardware to correlate the optical beam through the smoke as detected by the optical sensor to an opacity of the smoke exhausted by the wood stove” in claim 1, which has been interpreted to mean “a microcontroller having a processor and a non-transitory computer-readable data storage medium that stores program code executable by the processor and/or an application-specific integrated circuit (ASIC);”
“communication hardware to transmit the control signal to a mechanism of the wood stove” in claim 4, which has been interpreted to mean “wireless communication hardware, such as Wi-Fi, mobile telephony (e.g., LTE), Bluetooth, or other wireless communication hardware;” and
a calibration mechanism providing different prespecified opacities to permit calibration of the optical sensor via the optical beam source outputting the optical beam selectively and individually through the different prespecified opacities” in claim 11, which has been interpreted to mean “a calibration wheel and motor.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–17 are rejected on the ground of non-statutory double patenting as being unpatentable over at least claims 2–8 & 10–13 of U.S. Patent No. 10,429,297 to Putaansuu. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim limitation of the present application is already present in the previously allowed claims.
Claims 1–17 are rejected on the ground of non-statutory double patenting as being unpatentable over at least claims 1–9 of U.S. Patent No. 10,429,297 to Putaansuu. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim limitation of the present application is already present in the previously allowed claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5–7, & 13–16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,575,334 to Keyes, IV et al (hereinafter, “Keyes”) in view of US 5,842,110 to Tabatabaie-Raissi et al (hereinafter “Tabatabaie-Raissi”).
With regard to claim 1, Keyes discloses a stove monitoring device (abstract) comprising: an opacity sensor to detect the opacity of smoke exhausted by a wood stove via a chimney exhaust pipe (Col. 1, lines 10–13; Col. 3, lines 55–66); and processing hardware to correlate the optical beam through the smoke as detected by the optical sensor to an opacity of the smoke exhausted by the wood stove (Col. 1, lines 10–13; Col. 3, lines 55–66).
Keyes fails to disclose the opacity sensor comprising an optical beam source to generate and output an optical beam; and an optical sensor to detect the optical beam output by the optical beam source as the optical beam passes through the smoke.  Tabatabaie-Raissi teaches the opacity sensor (480) comprising an optical beam source to generate and output an optical beam (Col. 8, lines 36–41); and an optical sensor to detect the optical beam output by the optical beam source as the optical beam passes through the smoke (Col. 8, lines 36–41).  It would have been obvious to one of ordinary skill in the art to combine the monitoring device of Keyes with the specific opacity sensor of Tabatabaie-Raissi because such a combination would have been the combining of known products to yield only predictable results.
With regard to claim 2, Keyes further discloses a temperature probe to measure a temperature of heat exhausted by the wood stove through the chimney exhaust pipe (Col. 4, lines 40–54).
With regard to claim 3, Keyes further discloses the processing hardware is further to generate a control signal based on the correlated opacity and the measured temperature (Col. 3, line 40 – Col. 4, line 57), the control signal controlling opacity of the smoke exhausted by the wood stove (Col. 3, line 40 – Col. 4, line 57).
With regard to claims 5 & 14, Keyes further discloses the control signal is to maintain the opacity of the smoke exhausted by the wood stove below a threshold (Col. 3, line 40 – Col. 4, line 57).
With regard to claims 6 & 15, Keyes further discloses the processing hardware is to generate the control signal to increase fresh air input by the wood stove responsive to the correlated opacity being greater than the threshold for a predetermined length of time in which the measured temperature is greater than a minimum operating temperature of the wood stove (Col. 3, line 40 – Col. 4, line 57).
With regard to claims 7 & 16, Keyes further discloses the processing hardware is to generate the control signal to decrease fresh air input by the wood stove responsive to the correlated opacity being less than the threshold and the measured temperature being greater than a maximum operating temperature of the wood stove (Col. 3, line 40 – Col. 4, line 57).
With regard to claim 13, the claim is rejected for the same basis as the combination of claims 1–3 above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Keyes in view of Tabatabaie-Raissi, as applied to claims 1–3 above, and further in view of US 2016/0030782 to Livchak et al.
Keyes fails to disclose communication hardware to transmit the control signal to a mechanism of the wood stove.  Livchak teaches communication hardware to transmit the control signal to a mechanism of the wood stove (¶ 0072).  It would have been obvious to one of ordinary skill in the art to combine the monitoring system of Keyes with the wireless control of Livchak because such a combination would have had the added benefit of eliminating wiring.
Claims 11 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keyes in view of Tabatabaie-Raissi, as applied to claim 1 above, and further in view of US 6,050,656 to Farahi et al.
Keyes fails to disclose a calibration mechanism providing different prespecified opacities to permit calibration of the optical sensor via the optical beam source outputting the optical beam selectively and individually through the different prespecified opacities.  Farahi teaches a calibration mechanism (30) providing different prespecified opacities to permit calibration of the optical sensor via the optical beam source outputting the optical beam selectively and individually through the different prespecified opacities (Col. 5, lines 14–30).  It would have been obvious to one of ordinary skill in the art to combine the monitoring system of Keyes with the calibration device of Farahi because such a combination would have had the added benefit of making sure the measurements provided by the opacity sensor are accurate.
Allowable Subject Matter
Claims 8–10 & 12 would be allowable if the double patenting rejections set forth in this Office action were overcome and the claims were amended to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
December 16, 2022